Electronically Filed
                                                               Supreme Court
                                                               SCWC-11-0001051
                                                               17-JUN-2014
                                                               01:44 PM



                              SCWC-11-0001051

            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                           STATE OF HAWAI'I,

                     Respondent/Plaintiff-Appellee,

                                     vs.

                            STANLEY CANOSA,

                    Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (CAAP-11-0001051; CR. NO. 09-1-1524)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Petitioner/Defendant-Appellant Stanley Canosa’s


Application for Writ of Certiorari, filed on May 6, 2014, is


hereby rejected.1


            DATED: Honolulu, Hawai'i, June 17, 2014.

Emmanuel V. Tipon                       /s/ Mark E. Recktenwald

for petitioner

                                        /s/ Paula A. Nakayama

Sonja P. McCullen

for respondent                          /s/ Sabrina S. McKenna


                                        /s/ Richard W. Pollack


                                        /s/ Michael D. Wilson


      1

            Upon retrial, the trial court may consider the appropriateness of
an “inference” instruction. See State v. Steger, 114 Hawai'i 162, 171 n.18,
158 P.3d 280, 289 n.18 (2006); State v. Matafeo, 71 Haw. 183, 189, 787 P.2d
671, 674 (1990) (Wakatsuki, J., concurring); Arizona v. Youngblood, 488 U.S.
51, 59-60 (1988) (Stevens, J., concurring).